                             Case 2:19-cv-00263-MCE-DB Document 63 Filed 04/06/21 Page 1 of 2


                     1    Craig E. Farmer (SBN 61086)
                          (cfarmer@farmercurtislaw.com)
                     2    Dawn D. Curtis (SBN 227076)
                     3
                          (dcurtis@farmercurtislaw.com)
                          FARMER CURTIS, LLP
                     4    3445 American River Drive, Suite C
                          Sacramento, CA 95864
                     5
                          Telephone: (916) 679-6565; Fax: (916) 679-6575
                     6
                          Attorneys for Plaintiff,
                     7
                          COUNTY OF SACRAMENTO
                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                          EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
                     10

                     11
                          COUNTY OF SACRAMENTO,                            Case No. 2:19-cv-00263-MCE-DB
                     12
                                         Plaintiff,                        ORDER GRANTING REQUEST TO SEAL
                                                                           DOCUMENTS IN SUPPORT OF COUNTY
Farmer Curtis, LLP




                     13
                             vs.                                           OF SACRAMENTO'S MOTION FOR
                                                                           PARTIAL SUMMARY JUDGMENT
                     14
                          EVEREST NATIONAL INSURANCE
                          COMPANY,                                         Date: April 8, 2021
                     15
                                                                           Time: 2:00 p.m.
                                         Defendant.                        Location: Courtroom 7, 14th Floor
                     16

                                                                           Action Filed: 2/11/19
                     17
                                                                           Hon. Judge Morrison C. England, Jr.
                     18

                     19
                                   Plaintiff County of Sacramento (“County”) moved this Court for an order pursuant to
                     20
                          Local Rule 141 sealing documents that contain attorney-client privileged communications,
                     21
                          attorney work product, and/or financial and confidential information of non-parties, which
                     22
                          were submitted as Exhibit A (A0001-A1035) to the Request to Seal Documents in support of
                     23
                          County’s Motion for Partial Summary Judgment, filed on March 11, 2021, and is comprised of
                     24
                          the Unredacted Declaration of Paul Hight in Support of County of Sacramento’s Motion for
                     25
                          Partial Summary Judgment and Exhibits 27, 33-40, 48, 58, 61, 63, and 64 to the Index of
                     26
                          Exhibits in Support of County of Sacramento’s Motion for Partial Summary Judgment.
                     27

                     28

                     29
                                                                   1               Case No. 2:19-cv-00263-MCE-DB
                           ORDER GRANTING REQUEST TO SEAL DOCUMENTS IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL
                     30
                                                           SUMMARY JUDGMENT
                     31
                              Case 2:19-cv-00263-MCE-DB Document 63 Filed 04/06/21 Page 2 of 2


                     1
                                 The request was made on the grounds the documents are subject to the Stipulation and
                     2
                          Protective Order entered by the Court on February 24, 2020. In addition, the documents are
                     3
                          subject to Federal Rule of Evidence, Rule 502, and Federal Rule of Civil Procedure, Rules 26
                     4
                          and 5.2, and should not be available on the public record.
                     5
                                 This request is narrowly tailored to seal only that material for which good cause to seal
                     6
                          has been established.
                     7
                                 Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:
                     8
                                 The documents subject to the request to seal, comprising pages A0001-A1035, are
                     9
                          hereby ordered sealed for one year from the date of this order. Electronic access to the sealed
                     10
                          documents shall be limited to the counsel for County of Sacramento and counsel for Everest
                     11
                          National Insurance Company, in addition to the Court and authorized Court personnel. The
                     12
                          parties are free to seek extension of this seal order as the unsealing date approaches.
Farmer Curtis, LLP




                     13
                                 IT IS SO ORDERED.
                     14
                          Dated: April 6, 2021
                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                     29
                                                                    2                Case No. 2:19-cv-00263-MCE-DB
                           ORDER GRANTING REQUEST TO SEAL DOCUMENTS IN SUPPORT OF PLAINTIFF’S MOTION FOR PARTIAL
                     30
                                                           SUMMARY JUDGMENT
                     31
